

115 HR 5506 IH: To amend title XVIII of the Social Security Act to provide for direct payment to physician assistants under the Medicare program for certain services furnished by such physician assistants.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5506IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Smith of Nebraska (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for direct payment to physician
			 assistants under the Medicare program for certain services furnished by
			 such physician assistants.
	
		1.Direct Medicare payment for services furnished by physician assistants
 (a)In generalSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause:
				
 (v)services of a physician assistant but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services;.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to services furnished on or after July 1, 2019.
			